Upon the Humble Petition of Gabriel Manigault49 this Day preferred to this Honourable Court for the Reasons therein contained Ordered that it be according to the Prayer thereof.
Alexr Stewart Deputy Register

 Gabriel Manigault (1704-1781), son of the French Huguenots, Pierre and Judith (Giton) Manigault, was one of the richest merchants in America. In 1735 he became treasurer of the province. During the American Revolution, he loaned South Carolina some $220,000 of his personal fortune. See Dictionary of American Biography.